Case 2:19-cv-13726-VAR-MJH ECF No. 69 filed 09/03/20   PageID.1981   Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARVIN GERBER, ET AL.,

       Plaintiffs,

v.                                        Case No. 19-13726
                                          Honorable Victoria A. Roberts
HENRY HERSKOVITZ, ET AL.,

     Defendants.
_______________________________/

     ORDER DENYING MOTION FOR RECONSIDERATION [ECF No. 67]
      AND MOTION FOR LEAVE TO FILE SUPPLEMENT [ECF No. 68]

       On August 26, 2020, Plaintiffs filed a Motion for Reconsideration.

       Plaintiffs’ motion presents the same issues already ruled on by the

Court. Further, Plaintiffs fail to demonstrate a palpable defect by which the

Court and the parties have been misled. L.R. 7(g)(3).

       For these reasons, the motion for reconsideration is DENIED.

       The Court DENIES Plaintiffs’ motion to provide supplemental

authority in support of their motion for reconsideration.

       IT IS ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge


Dated: 9/3/2020
